Citation Nr: 0526438	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  96-23 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for asthma has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for a bilateral eye disability has been 
received.

REPRESENTATION

Appellant represented by:    Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION


The veteran had active service from February 1976 to February 
1980.

By decision of August 1985, the Board of Veterans Appeals 
(Board) denied, inter alia, service connection for a lung 
disorder, to include asthma, and for a bilateral eye 
disability.  

The matters now before the Board  initially arose from an 
October 1989 rating action that denied service connection for 
asthma and a bilateral eye disability on the grounds that new 
and material evidence to reopen the claims had not been 
received.  The veteran filed a Notice of Disagreement in 
December 1989, and the RO issued a Statement of the Case 
(SOC) in April 1990.  In August 1990, the veteran and his 
brother testified during  a hearing before a hearing officer 
at the RO; a transcript of the hearing is of record.  A 
Substantive Appeal was received in September 1990, and the RO 
issued a Supplemental SOC (SSOC) subsequently that month.  In 
May and June 1991, the veteran testified during  hearings 
before a hearing officer at the RO; transcripts of those 
hearings are of record.  A SSOC was issued in September 1991.

In August 1992, the Board, inter alia, denied service 
connection for asthma and for a bilateral eye disability on 
the grounds that new and material evidence to reopen the 
claims had not been received.

The veteran later appealed the Board's August 1992 decision 
to the United States Court of Veterans Appeals (the United 
States Court of Appeals for Veterans Claims since March 1, 
1999) (Court).  In a September 1993 order, the Court granted 
a  September 1993 Joint Motion filed by counsel for the VA 
Secretary and the appellant, the Court, , vacating  the 
Board's August 1992 decision as to the denial of the 
petitions to reopen, and remanding  these matters to the 
Board for compliance with the Joint Motion.  

In January 1994, the Board remanded these matters to the RO 
for further development of the evidence and for due process 
development.  After accomplishing some action, the  RO 
continued the denials of that claims (as reflected in March 
1994 and May 1995 SSOCs).  

In March 2000, the Board remanded these matters to the RO for 
due process development.  After accomplishing some action, 
the RO continued the denial of the claims (as reflected in 
the March 2004 SSOC).

Finally, in July 2004, the Board again remanded these matters 
to the RO for further development of the evidence and for due 
process development.  After completion of the requested 
action, the RO continued the denial of the claims (as 
reflected in the March 2005  SSOC), and returned the matters 
to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the application to reopen the claims for service 
connection for asthma and a bilateral eye disability has been 
accomplished.

2.  By decision of August 1985, the Board denied service 
connection for a lung disorder, to include asthma, and for a 
bilateral eye disability.   

3.  Pertinent to the asthma and eye disability claims, the 
evidence received since the August 1985 Board denial is 
either duplicative or cumulative of evidence previously 
considered, or if new, does not bear directly and 
substantially upon the specific matters under consideration, 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of either 
claim.  


CONCLUSIONS OF LAW

1.  The August 1985 Board decision denying service connection 
for a lung disorder, to include asthma, and for a bilateral 
eye disability is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2004).

2.  As new and material evidence pertinent to the claims for 
service connection for asthma or a bilateral eye disability 
has not been received, the criteria for reopening neither 
claim is met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§  3.156(a) (as in effect prior to August 29, 2001), 20.1105 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act shall be construed to require the VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  Because, as 
explained in more detail below, the veteran has not presented 
new and material evidence to reopen his claims, it does not 
appear that the duty to assist provisions of the VCAA are 
applicable in the instant appeal.  Moreover, as indicated 
below, because the petition to reopen was filed prior to 
August 29, 2001, any duties set forth in the revised version 
of 38 C.F.R. § 3.156(a), promulgated pursuant to the VCAA, 
also are not applicable in this appeal.

In any event, the Board has determined that all notification 
and development action needed to render a fair decision on 
each claim on appeal has been accomplished.

Through the October 1989 rating action, the April 1990 SOC, 
the May 1990 RO letter, the September 1990 SSOC, the October 
and December 1990 and January, March, April, and May 1991 RO 
letters, the September 1991 SSOC, the November 1991 and 
February 1994 RO letters, the March 1994 SSOC, the September 
1994 and January and March 1995 RO letters, the May 1995 
SSOC, the November 2003 RO letter, the March 2004 and March 
2005 SSOCs, and the May 2005 RO letter, the veteran and his 
representative were variously notified of the law and 
regulations governing entitlement to the benefits sought on 
appeal, the evidence that would substantiate his claims, and 
the evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit such information and evidence.  

While the March 2004 SSOC erroneously included citation to 
the incorrect version of 38 C.F.R. § 3.156(a) (setting forth 
the standard for reopening claims filed since August 29, 
2001, whereas the application to reopen underlying the 
current appeal was filed prior to that date), the Board finds 
that such action was not prejudicial to the veteran, inasmuch 
as the correct version of that regulation was furnished to 
him and his representative in the most recent March 2005 
SSOC.

Additionally, the many RO letters, SOC, and SSOCs variously 
informed the veteran and his representative of what the 
evidence had to show to establish entitlement to the benefits 
he sought; what information or evidence VA still needed from 
him; what evidence VA had retrieved and considered in his 
claims; what evidence he had to furnish; what he had to do to 
obtain assistance from VA in connection with his appeal; and 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  In 
addition, the November 2003 RO letter specifically informed 
the appellant and his representative of the VCAA's 
requirements, and notified him that he could help with his 
claims by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
latter 2003 RO letter specifically notified the veteran to 
furnish any additional evidence that he had that would 
support his claims.  Accordingly, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence will be retrieved by VA has been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court held that proper 
VCAA notice should notify a veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in his possession that pertains 
to the claim.  As indicated above, all four content of notice 
requirements have been met in this appeal.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, duty to assist letters 
were not, nor could they have been, furnished to the veteran 
prior to the October 1989 rating action on appeal, inasmuch 
as the VCAA was not enacted until 2000.  However, the Board 
finds that any lack of full, pre-adjudication notice in these 
matters  does not prejudice the veteran in any way.  In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect, such that the error affects the 
essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this appeal, the delay in issuing the 38 U.S.C.A. § 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claims were fully developed and readjudicated after 
notice was provided.  

As indicated above, the rating action, numerous RO letters, 
SOC, and SSOCs issued between 1989 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claims.  As a result of RO development, the Board's several 
remands, and the Court's 1993 Order, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  The RO most recently readjudicated the veteran's 
claim in March 2005 on the basis of all the evidence of 
record, as reflected in the SSOC.

Additionally, the Board finds that no further action is 
needed to satisfy the duty to assist with respect to either 
claim.  The RO, on its own initiative as well as pursuant to 
the Board's remands and Court Order, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claims, to include 
obtaining extensive service and post-service VA and private 
medical records from the time of the veteran's military 
service to 1995.  The transcripts of the veteran's RO 
hearings are of record.  Significantly, neither the veteran 
nor his representative has not identified, and the record 
does not otherwise indicate, any additional, existing 
evidence that pertains to either claim that has not been 
obtained.  

While, in May 2005 the veteran's representative requested a 
VA examination of the veteran, as explained below, the record 
still includes no competent even suggesting a medical 
relationship between either claimed disability and service.  
Absent new and material evidence to reopen either claim, 
there is no pre-VCAA duty to obtain a medical examination and 
opinion, and the VCAA's heightened duty to assist obligations 
are not invoked; hence, VA is under no obligation to further 
develop either claim.

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of either claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding to adjudicate each 
claim on appeal, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during peacetime service.     38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

Congenital or developmental defects or abnormalities, to 
include  refractive error of the eye, are not considered 
diseases or injuries within the meaning of applicable 
legislation, and, thus, do not constitute disability for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2004).  

The veteran's claims for service connection for asthma and a 
bilateral eye disability have been previously considered and 
denied.  In August 1985, the Board denied service connection 
for a lung disorder, to include asthma, on the grounds that 
the veteran's inservice complaints of chest pain were 
frequently made at the time he had a cold or flu-type 
syndrome, that no chronic respiratory abnormality was shown 
present in service, and that asthma was first manifested 
following separation from service.  Service connection for a 
bilateral eye disorder was denied on the grounds that a 
chronic, acquired eye disability was not shown present in 
service or post service, and that the law specifically 
precluded service connection for the refractive error of the 
eyes demonstrated in service and post service.  

The evidence then considered included the service medical 
records, post-service private and VA medical records, and the 
veteran's testimony at an October 1984 RO hearing.  The 
service medical records included a January 1979 eye 
examination that noted the veteran's complaints of blurred 
vision and resulted in impressions of hyperopia and marginal 
left eye amblyopia.  After September 1979 optometric 
examination, the assessments were hyperopia with slight 
astigmatism and photophobia.  On February 1980 separation 
examination, the pupils, ocular motility, ophthalmoscopic 
evaluation, the lungs, and chest were normal, and distant 
vision was 20/20 bilaterally; the eyes were reported to be 
abnormal.  Post service, allergic asthma was suspected 
following September 1983 VA outpatient evaluation.  The 
diagnoses during February 1984 VA hospitalization included a 
history of chronic bronchial asthma, in good remission.  
Following June 1984 VA general medical examination, the 
diagnoses included asthma, intermittent exotropia, and 
diplopia.        

As the veteran did not appeal the denials and no other 
exception to finality applies, the Board's 1985 decision is 
final, as to each denial and the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.    

When a claimant requests reopening of a claim after an 
appellate decision and submits evidence in support, a 
determination as to whether such evidence is new and material 
must be made, and if it is, whether it provides a new factual 
basis for allowing the claim.  An adverse determination as to 
either question is appealable.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1105.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of a veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The current application to reopen the claims was filed in 
September 1989.  With respect to claims to reopen filed prior 
to August 29, 2001, 38 C.F.R. § 3.156(a) provides that new 
and material evidence means evidence not previously submitted 
to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
must reopen the claim and evaluate the merits after ensuring 
that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the 1985 Board decision) in determining whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The medical evidence associated with the claims file since 
the 1985 Board decision includes voluminous VA and private 
medical records showing continuing post-service treatment and 
evaluation of the veteran for disorders including bronchial 
asthma, asthmatic bronchitis, and refractive error of the 
eyes with blurred vision and photophobia from 1984 to 1995.  
A November 1984 decision of the Social Security 
Administration (SSA) found the veteran disabled from 
September 1983 due to psychiatric disabilities; no 
respiratory or eye disability was implicated.  On June 1986 
examination, D. Mohan, M.D., noted a history of bronchial 
asthma since 1981, which the Board notes is the year 
following separation from service.  A July 1986 SSA 
determination found the veteran entitled to continuing 
disability benefits from March 1986 due to a primary 
psychiatric disability and secondary disabilities including 
asthma.    

VA and private medical records added to the claims file since 
1985 are new to agency adjudicators, and affirm that the 
veteran has had post-service asthmatic problems and 
refractive error of the eyes; however, none of this evidence 
includes any indication of a medical nexus between any such 
problems and his military service.  As such, the evidence is 
not material for purposes of reopening either claim  As noted 
above, the veteran's claims were previously denied because 
there was no indication of a nexus between his inservice 
respiratory complaints and his current asthma, and because 
the law specifically precluded service connection for the 
refractive error of the eyes demonstrated in service and post 
service; none of the new medical records received since 1985 
indicate such a nexus or relationship with respect to the 
asthma, or that the veteran currently suffers from a chronic, 
acquired eye disability that is medically related to service.  
Simply stated, none of the additional medical records 
includes any comments whatsoever on the question of etiology 
or nexus, and, hence, cannot be material for purposes of 
reopening either claim.

The only other evidence added to the record since the Board's 
1985 denial consists of various statements and testimony of 
the veteran and his brother regarding the in-service onset of 
asthma and a bilateral eye disorder.  This evidence reflects, 
essentially, , reiterations of assertions made in connection 
with the prior 1985 Board denial, and, thus, cannot be 
considered "new" within the meaning of 38 C.F.R. § 3.156(a).  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  In any 
event, as neither the veteran nor his brother is not shown to 
possess the appropriate medical expertise and training to 
competently offer a probative opinion as to whether a current 
disability is medically related to service, any statements 
purporting to do so cannot constitute material evidence.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 1992).  Accordingly, where 
as here, as here, the claim turns on a medical matter, 
unsupported lay statements without more, even if new, can 
never serve as a predicate to reopen a previously-disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In view of the foregoing, the Board concludes that none of 
the evidence associated with the claims file since the 1985 
Board decision, when viewed either alone or in light of the 
evidence previously of record, tends to indicate that current 
asthma or a bilateral eye disability is the result of disease 
or injury incurred in or aggravated by the veteran's military 
service.  As such, none of the evidence is new and material 
for the purpose of reopening either claim, and the 1985 Board 
denial as to each claim remains final.

As new and material evidence has not been received, the Board 
finds that the neither of the previously-denied claims for 
service connection for asthma and for a bilateral eye 
disability is reopened, and the appeal must be denied.  As 
the veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally-
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for asthma has not been received, the appeal as to 
that matter is denied.

As new and material evidence to reopen the claim for service 
connection for a bilateral eye disability has not been 
received, the appeal as to that matter is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


